COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

         ORDER AND NOTICE OF INTENT TO DISMISS FOR WANT OF PROSECUTION

Appellate case name:        Raymond Booker v. Oscar Guerrero

Appellate case number:      01-17-00073-CV

Trial court case number:    1060392

Trial court:                County Civil Court at Law No. 3 of Harris County

        On January 24, 2017, appellant, Raymond Booker, through counsel, filed a notice
of appeal from the final judgment, signed on November 10, 2016, after timely moving for
a new trial on December 12, 2016. See TEX. R. APP. P. 4.1(a), 26.1(a)(1). Because the
filing fee had not been paid, the Clerk of this Court sent a notice to appellant’s counsel on
February 21, 2017, warning appellant that this appeal was subject to dismissal if that fee
was not paid by March 23, 2017.
       Although the filing fee has not yet been paid, appellant paid for the clerk’s record
fee because that record was filed on February 9, 2017. However, on March 16, 2017, the
Clerk of this Court notified Michael R. Wadler, counsel for appellant, that if he failed to
provide evidence of request and payment for the reporter’s record by April 17, 2017, this
Court may set the briefing schedule without it. See TEX. R. APP. P. 37.3(c). Neither a
timely response nor the reporter’s record has been filed in this Court.
       Accordingly, this Court will consider and decide this appeal on those issues or
points that do not require a reporter’s record for a decision. See TEX. R. APP. P.
37.3(c)(1), (2). Appellant’s brief is ORDERED to be filed no later than 30 days
from the date of this order. See id. 38.6(a). Finally, appellant is also ORDERED to
pay the $205.00 filing fee to the Clerk of this Court within 30 days of the date of this
order, or this appeal will be dismissed for want of prosecution without further
notice. See id. 5, 42.3(b), (c).
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                                                           the Court
Date: June 8, 2017